                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 4:15-CV-183-D



Z.G., by and through his               )
mother and next friend, C.G.,          )
C.G., on behalf of herself, and        )
J.G., on behalf of himself,·           )
                                       )
                           Plaintiffs, )
                                       )
                 v.                    )                        ORDER
                                       )
PAMILCOCOUNTYPUBLIC                    )
SCHOOLS BOARD OF EDUCATION, )
and LISA JACK.SON, Superintendent, )
in her official capacity,              )
                                       )
                          Defendants.  )

       On August 22, 2019, defendants moved to dismiss plaintiffs' amended complaint with

prejudice for failure to prosecute and failure to comply with court orders [D.E. 61] and filed a

memorandum in support [D.E. 62]. On September 2, 2019, plaintiffs moved nunc pro tune to

respond to the court's August 7, 2019 show cause order [D.E. 63, 64]. On September 10, 2019,

plaintiffs moved to extend the time to,file a second amended complaint [D.E. 66]. On October 9,

2019, the court referred the motions to Magistrate Judge Jones for a memorandum and

recommendation ("M&R") [D.E. 73]. On December 2, 2019, Magistrate Judge Jones issued a

comprehensive Memorandum and Recommendation ("M&R") and recommended that plaintiffs'

motion nunc pro tune be denied, that plaintiffs' motion for an extension of time be denied, and that

defendants' motion to dismiss be granted. On December 16, 2019, plaintiffs filed objections to the

M&R [D.E. 75]. On December 30, 2019, defendants responded [D.E. 76].
       ''The F<=deral Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiffs' objections. As for those

portions ofthe M&R to which plaintiffs made no objection, the court is satisfied tpat there is no clear

error on the face of the record. As for the objections, the court has reviewed the objections and the

M&R de novo. The court agrees with the M&R. The court has over 700 pending case and cannot

countenance the inexcusable manner in which plaintiffs have handled this case. As discussed in the

M&R, plaintiffs failed to prosecute and failed to comply with this court's orders. The court has

reviewed plaintiffs' objections and overrules them-as meritless.

       In sum, plaintiffs' objections to the M&R [D.E. 75] are OVERRULED, the court ADOPTS
                                                                                     I




the M&R [D.E. 74], GRANTS defendants' motion to dismiss [D.E. 61], DENIES plaintiffs' nunc

pro tune motion [D.E. 63], DENIES plaintiffs' motion to extend time to file a second amended

complaint [D.E. 66], and DISMISSES plaintiffs' amended complaint with prejudice. The clerk shall

clos~ the case.

        SO ORDERED. This J.6... day of February 2020.



                                                           ~SC.DEVERID ,
                                                           United States District Judge


                                                   2
